DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending for examination.
This Office action is Non-Final.


Claim Objections
Claims 1, 4, 6, 8, 11, 13, and 17-19 are objected to because of the following informalities:
Claim 1: Change from “includes time-based data comprising one or more time-based lists in respect of said” to “includes time-based data comprising at least one time-based list in respect of said” (page 47).
Claim 1: Change from “system and comprising at least one sensor having associated therewith one of said time-based lists,” to “system and comprising at least one sensor having associated therewith one of said at least one time-based [[lists]] list,” (page 47).
Claim 4: Change from “the corresponding prior day-of-the-week and time-of-day.” to “[[the]] a corresponding prior day-of-the-week and time-of-day.” (page 48).
Claim 6: Change from “recorded historic network traffic level for the corresponding prior day-of-the-week and time-” to “recorded historic network traffic level for [[the]] a corresponding prior day-of-the-week and time-” (page 48).
Claim 8: The claim limitation “a first and second predetermined lookback times ago” is objected to for awkward language structuring.
Claim 11: Change from “from the focused window table that has the highest accumulated time with focus, and (ii) a” to “from the focused window table that has [[the]] a highest accumulated time with focus, and (ii) a” (page 49).
Claim 11: Change from “identification and said second identification do not match, and wherein said sensor is” to “identification and said second identification do not match, and wherein said at least one sensor is” (page 49).
Claim 13: Change from “the application windows having the highest accumulated amount of time, said sensor” to “the application windows having [[the]] a highest accumulated amount of time, said sensor” (page 50).
Claim 17: Change from “the operating system; (3) a restart of the entire managed computer system; (4) a reset of a” to “the operating system; (3) a restart of the 
Claim 18: Change from “at least one of a script and program configured to perform at least one of said predetermined” to “at least one of a script and a program configured to perform at least one of said predetermined” (page 51).
Claim 19: Change from “includes a respective identification of application and a related application owner name.” to “includes a respective identification of an application and a related application owner name.” (page 51).
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
…a data collection agent configured to execute on the managed computing system and to collect original data… (Claim 1)
…a monitoring and learning module configured to execute on the managed computing system and to process said original data and generate a historic record… (Claim 1)
…a remediation action module configured to execute on the managed computer system and to effect at least one of a plurality of predetermined actions… (Claim 1)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9, 11, 13-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4 and 6 recite the limitation "said one or more sensor conditions" in page 48.  There is insufficient antecedent basis for this limitation in the claim.

Because Claim 5 depends upon Claim 4, Claim 5 is additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim 7 recites the limitation "said first table" in page 48.  It is unclear as to whether or not the previously-claimed element “first and second time-based tables” is referring to two tables (a first table and a second table) or two sets of tables (first tables and second tables), whereby a first table is in one of the two sets.

Claim 7 recites the limitation "said second table" in page 48.  It is unclear as to whether or not the previously-claimed element “first and second time-based tables” is referring to two tables (a first table and a second table) or two sets of tables (first tables and second tables), whereby a second table is in one of the two sets.

Claim 7 recites the limitation "the device" in page 48.  It is unclear as to which device, of the previously-claimed elements “all devices” and “said devices,” is being referred to.

Claim 7 recites the limitation "such device" in page 48.  It is unclear as to which device, of the previously-claimed elements “all devices” and “said devices,” is being referred to.

Because Claims 8 and 9 depends upon Claim 7, Claims 8 and 9 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim 9 recites the limitation "said first lookback time" in page 49.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "said second lookback time" in page 49.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the current application window" in page 49.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "said sensor condition" in page 49.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the application windows" in page 50.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "said sensor condition" in page 50.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "said first identified application" in page 50.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "said modified data" in page 50.  There is insufficient antecedent basis for this limitation in the claim.

Because Claims 15 and 16 depends upon Claim 14, Claims 15 and 16 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim 17 recites the limitation "the operating system" in page 50.  There is insufficient antecedent basis for this limitation in the claim.

Because Claim 18 depends upon Claim 17, Claim 18 is additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim 20 recites the limitation "said sensor condition" in page 51.  There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
All of the aforementioned claim objections will need to be overcome.

Claims 4-9, 11, 13-18, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 1-3, 10, 12, 19, and 21 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
The elements of independent Claim 1 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1: “…an alert detection system configured to execute on the managed computer system and comprising at least one sensor having associated therewith one of said time-based lists, said at least one sensor being configured to be set to an activated state when sensor conditions associated with said sensor are met to thereby detect said anomaly, said at least one sensor being configured to determine when at least one of said sensor conditions is met by evaluating said at least one time-based list and a current-time value of the components, operation, and configuration of the managed computer system; and…”

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Song et al. (U.S. Patent Application Publication No. US 2019/0243739 A1), hereinafter “Song”
	Song: Fig. 1 and Song: ¶ 0017-0019 teach that sensors of a monitored system log state and behavior information of components such as the OS and applications running on the monitored system.  The logged sensor information is then transmitted to an anomaly detection system which compares the recently-measured, transmitted data to previously-recorded data sets to match and retrieve historical instances.  The retrieved instances have labels that describe conditions of the monitored system.  One label type, for example, indicates a system anomaly.  The data is processed to produce a ranked list of data segments with the most-similar segments being at the top of the list; the top-most ranked segment is labelled as the anomaly (Song: ¶ 0036-0037).  Once anomalous behavior has been detected, a corrective action from a set of actions is deployed to correct the anomaly.
	Although conceptually similar to the claimed invention of the instant application, Song does not teach an alert detection system configured to execute on the managed computer system and comprising at least one sensor having associated therewith one of said time-based lists, said at least one sensor being configured to be set to an activated state when sensor conditions associated with said sensor are met to thereby detect said anomaly, said at least one sensor being configured to determine when at least one of said sensor conditions is met by evaluating said at least one time-based list and a current-time value of the components, operation, and configuration of the managed computer system.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Sakurai (U.S. Patent No. US 8,650,443 B2); teaching a management apparatus including a management table, a control unit, a module timer, and a judgment unit.  The control unit controls an order of executing modules based on an execution order described in a management table.  The module timer measures the execution time of each running module.  The judgment unit writes real execution time in the management table when the real execution time at the end of the exertion is equal to or shorter than the expected execution time.  Otherwise, the judgment unit writes a flag for defective condition in the management table when the real execution time is longer than the expected execution time.  When a flag for defective condition is written in the management table, the control unit stops the execution of the running module and starts the execution of the next module.
Otsuka et al. (U.S. Patent No. US 9,563,496 B2); teaching an extraction method comprising: acquiring configuration information indicating a configuration of a processing device for each generation that represents a respective time period between configuration modifications, and extracting first information indicating configuration modifications between generations based on a plurality of generations of the acquired configuration information; acquiring performance information indicating various types of performance of the processing device at respective times, and extracting, as second information associated with one of the generations, a time when an abnormality was detected in change to a time series of the acquired performance information; acquiring event information indicating an event occurring in the processing device at respective times, and extracting, as third information associated with one of the generations, a time of event information creation when an abnormality was detected; and extracting the first information, the second information, and the third information that have a relationship to each other.
Song (see above).
Schmacher (U.S. Patent Application Publication No. US 2020/0257606 A1); teaching an apparatus for determining candidate causes of a user experience degradation including a data collection agent to collect inventory data associated with a managed computer system, a change recording system to process the inventory data and determine any changes and to record change records including time-stamps, an alert detection system to detect alerts (alarms and sensors) including time-duration information and storing alert records, an analysis module to select alert records based on whether the alert, using the time-duration information, occurred in a predetermined lookback period, and identify, for each selected alert records, corresponding change records that precede in time the selected alert records.  A user reporting interface outputs the identified change records as the candidate causes.  A plurality of managed computers includes condensing agents to transmit respective alert and change records to a master computer system for correlation analysis, and outputting candidate causes based upon the analysis.


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114